  Exhibit 10c

 
STOCK GRANT AGREEMENT made as of the 3rd day of January, 2020 between KINGSTONE
COMPANIES, INC., a Delaware corporation (the “Company”), and BARRY B. GOLDSTEIN
(the “Grantee”).
 
WHEREAS, the Grantee is the Chief Executive Officer and President of the
Company;
 
WHEREAS, the Company and the Grantee are parties to a Second Amended and
Restated Employment Agreement dated as of October 14, 2019 (the “Employment
Agreement”);
 
WHEREAS, pursuant to the Employment Agreement, the Compensation Committee of the
Board of Directors of the Company has approved the grant to the Grantee of
common stock of the Company (“Common Stock”) pursuant to the Company’s 2014
Equity Participation Plan (the “Plan”).
 
NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
the Grantee an award of shares of Common Stock upon the following terms and
conditions:
 
1. DEFINED TERMS. All terms used, but not otherwise defined, herein shall have
the meanings ascribed to them in the Plan or the Employment Agreement.
 
2. GRANT. Subject to the terms and conditions of the Plan and the provisions
hereof, the Company hereby agrees to grant to the Grantee, pursuant to Section
16 of the Plan, an award of One Hundred Fifty-Seven Thousand Four Hundred
Thirty-One (157,431) shares of Common Stock (the “Shares”), such Shares being
issuable on the Vesting Dates (as hereinafter defined) set forth in, and subject
to the provisions of, Section 3 hereof.
 
3. VESTING OF SHARES. (a) The Shares shall vest on the respective Vesting Dates
set forth below, provided that the Grantee continues to serve as an employee,
director or consultant of the Company as of the applicable Vesting Date (or
sooner as provided for in paragraph (c) hereof):
 
(i)
Fifty-Two Thousand Four Hundred Seventy-Seven (52,477) of the Shares on the
first anniversary of the date hereof (the “First Vesting Date”);
 
(ii)
Fifty-Two Thousand Four Hundred Seventy-Seven (52,477) of the Shares on the
second anniversary of the date hereof (the “Second Vesting Date”); and
 
(iii)
Fifty-Two Thousand Four Hundred Seventy-Seven (52,477) of the Shares on December
31, 2022 (the “Third Vesting Date”); each of the First Vesting Date, the Second
Vesting Date and the Third Vesting Date is referred to hereinafter as a “Vesting
Date”.
 

(b) In the event that the Grantee does not continue to serve as an employee,
director or consultant of the Company as of a particular Vesting Date as a
result of the termination of the Grantee’s employment for Cause or the Grantee’s
resignation (other than for Good Reason), the Grantee shall not be entitled to
receive any of the Shares issuable on such Vesting Date or thereafter, and this
Agreement shall terminate and be of no further force or effect.
 
(c) In the event that, prior to a particular Vesting Date (i) the Grantee’s
employment with the Company is terminated other than for Cause, (ii) the
Grantee’s employment with the Company is terminated as a result of the Grantee
having become Disabled, (iii) the Grantee dies while an employee of the Company,
or (iv) the Grantee resigns his employment with the Company for Good Reason, the
Shares that were scheduled to vest on such Vesting Date and thereafter shall
instead vest on the date of termination of employment, the date of death or the
date of resignation of employment, as the case may be (the “Termination Date”).
 
(d) In the event that Shares vest on a Vesting Date or the Termination Date, as
the case may be, the certificate representing the portion of the Shares then
vested shall be issued by the Company as soon as reasonably practicable
thereafter.
 
(e) The number of Shares issuable to the Grantee is subject to adjustment for
any stock splits, reverse stock splits and other recapitalizations that take
effect prior to a particular Vesting Date or the Termination Date, as the case
may be.
 
 

 
 
4. INCORPORATION BY REFERENCE. The terms and conditions of the Plan are hereby
incorporated by reference and made a part hereof.
 
5. NOTICES. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and hand delivered or sent by registered or certified
mail, return receipt requested, addressed to the Company, 15 Joys Lane,
Kingston, New York 12401, Attention: Chief Financial Officer and to the Grantee
at the address indicated below, or, in each case, at such other address notice
of which is given in accordance with the foregoing provisions. Notices shall be
deemed to have been given on the date of hand delivery or mailing as provided
for above, except notices of change of address, which shall be deemed to have
been given when received.
 
6. BINDING EFFECT. This Stock Grant Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns.
 
7. ENTIRE AGREEMENT. This Stock Grant Agreement, together with the Plan,
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and may be modified only by an instrument executed by the
party sought to be charged.
 
8. GOVERNING LAW. This Stock Grant Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, excluding choice of law
rules thereof.
 
9. EXECUTION IN COUNTERPARTS. This Stock Grant Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but both of which
together shall constitute one and the same instrument.
 
10. SIGNATURES. Signatures hereon which are transmitted via facsimile, or other
electronic image, shall be deemed original signatures.
 
11. INTERPRETATION; HEADINGS. The provisions of this Stock Grant Agreement shall
be interpreted in a reasonable manner to give effect to the intent of the
parties hereto. The headings and captions under sections and paragraphs of this
Stock Grant Agreement are for convenience of reference only and do not in any
way modify, interpret or construe the intent of the parties or affect any of the
provisions of this Stock Grant Agreement.
 
[Remainder of page intentionally left blank; signature page follows]



 
 
IN WITNESS WHEREOF, the parties have executed this Stock Grant Agreement as of
the day and year first above written.
 
 
KINGSTONE COMPANIES, INC.
 
 
 
 
 

By:  
/s/ Victor Brodsky
 
 
 
Victor Brodsky
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
/s/ Barry B. Goldstein
 
 
 
Signature of Grantee
 
 
 
 
 
 
 
Barry B. Goldstein 

 
 
 
Name of Grantee
 
 
 
 
 
 
 
 
 
 
 
Address of Grantee
 

  
 
 


